*905
ORDER OF SUSPENSION

Respondent, Lyman E. Wagers, Jr., of Lexington, Kentucky, was admitted as a member of the Kentucky Bar Association by order entered October 1,1977.
On October 31, 1997, in the United States District Court for the Eastern District of Kentucky, Wagers entered a plea of guilty to using his home and work computers to possess knowingly three or more books, magazines, periodicals, films, videotapes, or other matter which contained visual depictions that had been mailed, or had been shipped or transported in the interstate or foreign commerce by any means, including computer, which visual depictions involved the use of minors engaging in sexually explicit conduct. This is a felony offense in violation of Title 18, United States Code, Section 2252(a)(4)(B). Wagers is awaiting sentencing for this offense.
SCR 3.166 provides that “[a]ny member of the Kentucky Bar Association who pleads guilty ... [to] a felony as defined in KRS 500.080 shall be automatically suspended from the practice of law in this Commonwealth.” Such suspension is automatic and begins on the day following the plea of guilty. Therefore, as of November 1, 1997, Wagers was automatically suspended from the practice of law in Kentucky, which suspension shall remain in effect until dissolved or superseded by an order from this Court.
Pursuant to SCR 3.390, Wagers shall notify all his clients in writing of his inability to continue to represent them and shall furnish copies of all such letters to the Director of the Kentucky Bar Association. He must also make arrangements to return all active files to his clients or new counsel, to return all unearned attorney fees and client property to his clients, and he shall advise the Director of such arrangements within ten days.
Disciplinary proceedings against Wagers shall be initiated by the Inquiry Tribunal pursuant to SCR 3.160, unless already begun or unless Wagers resigns under terms of disbarment.
All concur.
ENTERED: December 18,1997.
/s/ Robert F. Stephens Chief Justice